Day, J.
Although the abstract in this case is quite voluminous, and counsel.have argued the case at great length, the 1. tax sale: redemption saiefíoimei whole covering nearly two hundred and fifty pages, yet the real questions involved, and necessary to a determination of the case, are very few and .very simple.
All of the property in controversy was sold in 1862 for the delinquent taxes of preceding years, and in 1866 the defendant, Ooan, procured and recorded his tax deeds therefor.
If this sale was valid, and there is nothing connected with the efforts at redemption, which gives plaintiff an equity as against the purchaser, there is an end of this controversy.
We are satisfied, from a careful examination of all the evidence, that the sale was properly conducted, and in the usual .manner so far as the treasurer was concerned. There is an absolute want of sufficient proof that the purchaser, Coan, was in any way concerned in any fraudulent combination, or that any such combination had anything to do with the lots in controversy.
As to the offer .to redeem from the tax sale, we are fully satisfied from all the evidence, that Daniel Gray, as the agent of Eunice, had no intention to redeem from the tax'sale of 1862. .The evidence clearly shows that Daniel Gray, who is a lawyer, thought that, by redeeming from the subsequent tax sale in 1863, the lien of the prior tax sale in 1862, would be removed. And it is even now claimed by plaintiff’s counsel that such was the effect of the redemption from the tax sale of 1863. This was the position mainly relied upon in the case of Eunice N. Gray against this defendant, and which was decided adversely to the claim of appellant by this court. See Gray v. Coan, 30 Iowa, 536.
II. There is another view of the case which is equally fatal to the plaintiff’s claim to á greater portion of the property. *331The deed from Arnold to Reed is absolute upon its face. The 2 convey-uvtedeedf0" trast. deed fr°m Need to Coan is one of general war- ' railty, except as to' the existing tax titles, and conveys twenty-three of the lots in controversy. The evidence shows clearly that Co.an had no knowledge of any equities between Arnold and Reed at the time of his purchase.
He is ah innocent purchaser, and takes the property discharged of any equities existing in favor of Arnold.
III. In! addition to all this, we feel quite well satisfied that whatever interest existed in Zara W. Arnold, passed to 3 estoppee-"dSionfeoñ- • veyance. Nunice N. Gray through her sheriff’s deed, and a sa^e under a trust deed, and that whatever interest the plaintiff holds, he acquired by the conveyance from his wife, and that he acquired nothing under the deeds from S. T. Arnold and James M. Arnold. Under this view the plaintiff would be in privity of estate with his grantor, Eunice, and would be estopped from again litigating the valid-idty of her title.
Rut because of a dispute between counsel as to the real terms of the sheriff’s deed to Eunice N. Gray, and because of doubt as to whether the question of estoppel by prior adjudication is fairly raised by the pleadings, we do not place the decision of the case upon this last ground.
The question as to whether the statute of limitations protects the tax deed from attack, and as to whether the evidence shows that Zara W. Arnold as against Reed had any equities in the property, we deem it unnecessary to discuss. Many other questions have been urged by counsel which we. need not notice.
"We are fully satisfied that plaintiff has not established any right to the property. The decree of the court below is in all respects
AFFIRMED.